JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED and ADJUDGED that the district court’s order filed November 8, 2000, be affirmed. Mary Boone’s asthma, when treated, “substantially limits” neither her ability to breathe nor any other “major life activity.” Sutton v. United Air Lines, Inc., 527 U.S. 471, 482, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999). Boone’s own testimony confirms that she is in excellent health and successfully controls her asthma with medication. As the district court indicated, the record supplies no reason to believe that the Federal Bureau of Investigation perceived Boone’s asthma as substantially limiting any of her major life activities. See Boone v. Reno, 121 F.Supp.2d 109, 112-13 & n. 2 (D.D.C.2000).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.